In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00396-CV

IN THE INTEREST OF R.H., F.V., M.V.,        §     On Appeal from the 233rd District Court
AND P.H., CHILDREN
                                            §     of Tarrant County (233-679089-20)

                                            §     May 20, 2021

                                            §     Memorandum Opinion by Justice Kerr


                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. Subparagraph 7.2.3 of the trial court’s

judgment is modified (1) to delete “mother” and replace it with “father” and (2) to

delete “161.00(b)(1)(O)” and replace it with “161.001(b)(1)(O).” It is ordered that the

trial court’s judgment is affirmed as modified.

       It is further ordered that Appellants R.H.H. and N.V.C. must pay all costs of

this appeal.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr